DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 05/03/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The compound 2 claim 11 is free of art. The examination moves to the next species compound E (m=2, n=3, R1=H, R2=methyl) of formula I.  Claim 1-3 read on the elected species and is under examination, claims 4-12 do not read on the elected species and are withdrawn from consideration.
Claims 1-13, 25-27, 31, 33, 35, 37 are pending, claims 1-3 are under examination.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“In Vitro Gene Delivery Using Polyamidoamine Dentrimers with a Tirmesyl Core”, Biomacromolecules, 2005, 6, 341-350).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Zhang et al.  teaches compound G1.5 (m=2, n=2) (page 343).

    PNG
    media_image1.png
    328
    428
    media_image1.png
    Greyscale

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Zhang et al.  is that Zhang et al. do not expressly teach compound E of formula I. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare compound E (m=2, n=3, R1=H, R2=methyl) of formula I because compound E is homolog of a compound G1.5 (m=2, n=2, R1=H, R2=methyl). MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore, it is obvious for one of ordinary skill in the art to prepare compound E (m=2, n=3, R1=H, R2=methyl) of formula I and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that Despite the disclosure of compound G 1.5 in Zhang et al., it would not have been obvious to a person of ordinary skill in the art to rely on Zhang et al. to produce the claimed compound. First, compound G 1.5 in Zhang et al. is merely an intermediate in the synthesis process of the polyamidoamine (P AMAM) dendrimer that is the focus of the Zhang reference. Additionally, compound Gl.5 was not the subject of any of the experimental results discussed in Zhang et al., due to it merely being an intermediate. (See Zhang et al., pp. 346-49.) The reference provides data relating to dendrimers such as DT4-DT8, DPS, and DIS, but compound Gl.5 is absent.
Therefore, not only is compound G 1.5 merely an intermediate, but there is no support or evidence in Zhang et al. that would have motivated a person of ordinary skill in the art to consider that intermediate compound in producing the instant claimed compound. Therefore, it would not have been obvious for one of ordinary skill in the art to produce the compound claimed herein in light of Zhang et al.
In response to this argument: this is not persuasive. Even compound G 1.5 is only intermediate in the synthesis process of the polyamidoamine, one of ordinary skill would still have been motivated to prepare compound E (m=2, n=3, R1=H, R2=methyl) of formula I, homolog of a compound G1.5 (m=2, n=2, R1=H, R2=methyl),  as intermediate in the synthesis for polyamidoamine homolog (with different chain length) of the polyamidoamine from compound G 1.5. Therefore, the 103 rejection is still proper.

Applicants argue that the compounds of interest in Zhang et al. are P AMAM dendrimers, which "are a class of nanoscopic, spherical, well-defined, highly branched, and monodispersed polymers that carry primary amino groups on the surface", (see Zhang et al., p. 1, emphasis added), while the claimed compounds herein are benzene-1,3,5-tricarboxamide derived ester lipids. The PAMAM dendrimers contain amine groups (e.g., -NH2) in the R2 location of the claimed compound and as described in claim 1, R2 is limited to "independently substituted or unsubstituted alkyl, substituted or unsubstituted alkenyl" m the claimed compound. Therefore, the PAMAM dendrimers that are central to Zhang et al. are a fundamentally different molecule from the
compounds claimed herein. They are not "position isomers... or homologs" and lack
"sufficiently close structural similarity", and consequently, there is no "presumed expectation that such compounds possess similar properties." (See Office Action, pp. 4-5.) In light of these differences, a person of ordinary skill in the art would not have been motivated to produce the claimed compound based on Zhang. Applicant therefore respectfully requests withdrawal of the pending obviousness rejection.
In response to this argument; This is not persuasive. As long as compound E (m=2, n=3, R1=H, R2=methyl) of formula I is obvious in view of Zhang et al. teaching, Zhang et al. teaching PAMAM dendrimers is irrelevant, and the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613